DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 6-9, filed 4/19/2022, with respect to the amendments have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Ando U.S. PGPUB No. 2018/0024082 discloses a multi-beam tool comprising: a beam configuration system including a charged-particle source 201 for generating a 5primary beam of charged particles 200, a stage 105 configured to hold a sample 101, and a deflector system including shaping aperture array substrate 203 (as well as the other electron-optical components associated with shaping, directing, and/or focusing each electron beam) between the charged-particle source 201 and the sample 101 (as illustrated in figure 1) configured to split the primary beam 200 into an array of beams (“a plurality of circular electron beams (multi-beams) (a plurality of first electron beams) 20a to 20d (solid lines in FIGS. 1 and 3) are formed by letting portions of the electron beam 200, which irradiates the positions of a plurality of holes 22, individually pass through a corresponding one of the plurality of holes 22 in the shaping aperture array substrate 203” [0038]), wherein the beam configuration system is configured to provide a rotated beam configuration (“before irradiating the substrate 101 with the multi-beams 20 of mXn beams, the image of the multi -beams 20 (or "entire multi-beams 20") is rotated clockwise by an angle θ(=tan-1(1/m)” [0072]) with a rotation angle determined based on a number of beams in a row of 10the array of beams (Ando teaches that “images of the multi-beams 20 are rotated by the electron optical system so that each beam in the multi-beams 20 may not overlap with each other in the movement direction (-x direction) of the XY stage 105 moving continuously” [0072] and so the number of beams in the array would necessarily affect the angle at which the array could be rotated without causing overlapping of the beams); and deflect the array of beams to simultaneously follow movement of the stage (“the main deflector 208 collectively deflects the entire multi-beams 20 so that a reference position of a unit inspection region to be scanned by each beam, to be described later, may be individually irradiated, and also, tracking deflection is performed to follow the movement of the XY stage 105” [0039]) and scan one or more sets of scan lines over a surface area of the sample (figure 13B illustrates that scan lines are generated by the relative movement of each of the beams across the surface of the sample, as described in paragraph [0072]). However, while Ando discloses that the beams are deflected to follow the movement of the stage (“tracking deflection” [0039]), there is no explicit disclosure that the array of beams follow movement of the stage at a same speed as the stage.
Ogasawara U.S. PGPUB No. 2017/0243716 discloses a multi-beam tool comprising: a multi beam configuration system configured to deflect an array of beams to follow movement of the stage at a same speed as the stage and scan one or more sets of scan lines over a surface area of the sample “while following the movement of the stage 109, the deflector 107 deflects the electron beam B such that the electron beam B is applied at the same position on the substrate 110 for a predetermined time n*T (n: a natural number) in terms of unit time T. This is called tracking deflection. In addition to tracking deflection, as illustrated in FIGS. 6A to 11G, slight deflection for irradiation of the electron beams B at different positions on the sample is performed m times (m: 0 or a natural number). After a lapse of the predetermined time n*T, as illustrated in FIG. 5C, the deflector 107 returns the electron beam B to its original position to shift a beam irradiation position on the substrate 110” [0044]). However, in Ogasawara, the beams can follow movement of the stage at a same speed as the stage, or the beams can scan one or more sets of scan lines over a surface of the sample ([0044]), but there is no disclosure of performing both operations simultaneously.


Regarding independent claim 11; claim 11 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-10 and 12-15; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881